85201: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29797: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85201


Short Caption:WILLUHN VS. LAS VEGAS METRO. POLICE DEP'TCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A845003Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJeffrey Willuhn
					In Proper Person
				


RespondentLas Vegas Metropolitan Police DepartmentCraig R. Anderson
							(Marquis Aurbach Coffing)
						Jacqueline V. Nichols
							(Marquis Aurbach Coffing)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/17/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/22/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


08/22/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-26187




08/22/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-26189




08/31/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-27419




09/06/2022Order/ProceduralFiled Order Directing Transmission of Record and Regarding Transcripts.  Record on Appeal due:  30 days.  The court declines to order the preparation of the requested transcripts at this time.  However, as this appeal proceeds, this court will consider the necessity of transcripts and may order their preparation at a later date.  (SC)22-27832




09/12/2022Record on Appeal DocumentsFiled Record on Appeal. (A845003) Vol. 1. (SC)22-28486




09/16/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: 4-6 and 7-8 (Sealed). (SC)


09/22/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-29797





Combined Case View